Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 11, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00828-CV



       IN RE UNDINE TEXAS LLC AND RICK MELCHER, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               149th District Court
                             Brazoria County, Texas
                        Trial Court Cause No. 102743-CV

                          MEMORANDUM OPINION

      On October 18, 2019, relators Undine Texas LLC and Rick Melcher filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(Supp.); see also Tex. R. App. P. 52. In the petition, relators ask this court to compel
the Honorable Terri Holder, presiding judge of the 149th District Court of Brazoria
County, to vacate her September 16, 2019 order denying realtors’ plea to the
jurisdiction. Relators have failed to show they are entitled to mandamus relief. We
therefore deny relators’ petition for writ of mandamus.




                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                         2